Citation Nr: 0922483	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  02-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1948 to 
September 1950, with unverified dates of additional prior 
service of 5 years, 7 months, and 29 days.  He had active 
service from November 1954 to November 1960, with unverified 
dates of prior service of 11 years, 6 months, and 22 days.  
He had additional dates of active service to April 30 1964, 
with total years of active service of 21 years, 0 months, and 
20 days.  The evidence of record includes the Veteran's 1943 
induction record.  The Veteran died in February 2001.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Sioux 
Falls, South Dakota.  

In a decision dated December 11, 2002, the Board denied the 
appellant's claim.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in December 2003, vacated the Board's 
December 11, 2002 decision, and ordered that the case be 
remanded to the Board for readjudication. 

In August 2004, the Board remanded this matter for further 
development.  It has now returned to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died 
on February [redacted], 2001, as a result of acute renal failure, due 
to or as a consequence of hepatorenal syndrome.  An amended 
certificate of death reflects that the Veteran died on 
February [redacted], 2001, as a result of acute renal failure, due to, 
or as a consequence of, hepatorenal syndrome, due to aortic 
stenosis.  On both certificates of death, gastrointestinal 
bleeding was noted as a significant condition contributing to 
death, but not resulting in the underlying cause of death.  

2.  At the time of the Veteran's death, service connection 
had not been established for any disability, nor did he have 
a claim for service connection pending.

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the Veteran's death, nor is there 
competent medical evidence establishing that the cause of his 
death was incurred or aggravated in service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. 38 U.S.C.A. §§ 
1101, 1110, 1131, 1137, 1310 (West 2002 & West Supp. 2008); 
38 C.F.R. §§ 3.303, 312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim.  In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant in April 2001, August 
2001, and August 2004, VA informed the appellant of what 
evidence was required to substantiate her claim and of her 
and VA's respective duties for obtaining evidence.  The 
correspondence to the appellant was deficient in that it did 
not include the criteria for assignment of an effective date, 
in the event of award of the benefit sought, as required by 
the Court in Dingess/Hartman.  The Board finds that this VCAA 
notice defect is not prejudicial to the appellant as this 
information was otherwise provided to the appellant, in a 
September 2008 Supplemental Statement of the Case (SSOC).  At 
that time, the appellant was provided with 30 days to submit 
additional information.  

In addition, the VA correspondence did not inform the 
appellant of the disabilities, if any, for which the Veteran 
was service-connected at the time of his death.  As the 
Veteran was not service-connected for any disability at the 
time of his death, nor did he have a claim pending for 
service connection at the time of his death, the appellant 
has not been prejudiced by the lack of proper notice in 
accordance with Hupp.  See Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notice.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, an amended death 
certificate, service treatment records (STRs), and post 
service VA treatment records.  Additionally, the claims file 
contains the appellant's statements in support of her claim.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  

In August 2004, the Board remanded the claim to the RO for 
further development regarding treatment records from 
Ellsworth Air Force Base and the Minneapolis, Minnesota VA 
medical facility.  The evidence of record reflects that 
additional Minneapolis, Minnesota VA medical facility records 
were obtained.  The evidence of record further indicates that 
VA requested that the appellant provide additional 
information to aid the RO in its attempt to obtain the 
Ellsworth Air Force Base records.  The claims file indicates 
that the appellant did not respond to such request.  
Nevertheless, the record reflects that VA made six requests 
for records regarding the Veteran's treatment at Ellsworth 
Air Force Base; therefore, the Board finds that VA has 
fulfilled its duty to assist.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by such veteran's service record, the official history of 
each organization in which such veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).



Service Connection-Cause of Death

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Analysis

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran died in February 2001.  A certified copy of the 
Certificate of Death lists the immediate cause of death as 
acute renal failure due to acute hepatorenal syndrome.  
Gastrointestinal bleeding was listed as a significant 
condition which contributed to death, but which did not 
result in the underlying cause of death.  In September 2001, 
the appellant submitted an amended copy of the Certificate of 
Death.  This copy is identical to the certified copy with the 
exception of an addition to block 22, which now lists the 
immediate cause of death as acute renal failure due to acute 
hepatorenal syndrome due to aortic stenosis.  The Board notes 
that the amended certificate of death, which includes aortic 
stenosis, was not re-certified by a physician, does not have 
an original certification stamp, and does not have a raised 
seal of authenticity.  With the exception of the addition of 
aortic stenosis, the amended certificate is identical to the 
certified copy, to include the date it was purportedly 
received by the local registrar.  Nevertheless, even if the 
amended certificate of death is accepted as accurate, it does 
not serve to establish entitlement to the benefit sought.

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  She contends that the 
Veteran's aortic stenosis had its onset during service and 
was evidenced by a heart murmur. 

A March 1943 physical examination and induction report 
reflects that the Veteran's cardiovascular system was normal.  
A November 1945 physical examination report reflects that the 
Veteran's cardiovascular system was normal.  Reports of 
Medical History, dated in December 1948 and September 1950, 
reflect that the Veteran denied any palpitation or pounding 
heart.  A reenlistment examination record, dated in October 
1954, reflects that, upon clinical examination, the Veteran's 
heart was found to have been "abnormal."  In this regard, it 
was noted that the Veteran had a short systolic murmur, grade 
II, which was heard over the left anterior 4th interspace, 
and which was transmitted to the left.  In the notes section 
of the report, the examiner indicated that because of the 
Veteran's negative history and in the face of normal 
laboratory work, the murmur was felt to have been functional.  
The record reflects that the Veteran denied having any 
palpitations or a pounding heart. 

A June 1963 report of medical examination for retirement 
purposes reflects that upon clinical evaluation, the 
Veteran's heart was noted as "normal".

A September 1963 report of medical history reflects that the 
Veteran denied having any palpitations or a pounding heart.  
The examining physician noted that the Veteran reported that 
in 1956, he had been told that he had a slight heart murmur.  
The examiner noted that there had not been any sequala or 
recurrence. 

The evidence of record also contains a Report of Medical 
History, dated in March 1964.  The reverse side of this 
report appears to contain a carbon copy of the September 1963 
examining doctor's notes, which reflect that the Veteran 
reported having been told that he had a slight heart murmur 
in 1956.  The examining physician indicated that there had 
not been any recurrence or sequala.  

An additional Report of Medical history, dated in March 1964, 
also notes that the Veteran reported having been told that he 
had a slight heart murmur in 1956.  It was noted that there 
was no recurrence, complications, or sequela.  At that time, 
the Veteran's heart was found to have been "normal."  An 
electrocardiogram report reflects that the result was normal.

A VA medical discharge summary record, dated in December 
2000, reflects that the Veteran presented to the medical 
facility with complaints of increasing shortness of breath, 
severe dyspnea on exertion, paroxysmal nocturnal dyspnea, and 
progressive two pillow orthopnea over the last three months.  
The December 2000 record further reflects that a 
echocardiogram dated in October 2000 showed mild left 
ventricular enlargement, ejection fraction 20 to 25 percent 
with anteroseptal akinesis, inferior hypokineses, and severe 
bilateral atrial enlargement with an aortic valve area of .5 
cm2.  The record also reflects that the Veteran had been 
taking Digoxin for atrial fibrillation for the previous 30 
years, and that a carotid ultrasound dated in January 1998 
indicated the left carotid showing moderate plaque of 40 
percent, right with minimal disease.  

Upon clinical examination, the physician reported that the 
heart had irregular S1 and S2 sounds, a III/IV systolic 
crescendo/decrescendo murmur radiating up to the neck, and no 
rubs.  The Veteran was discharged to home with the 
recommendation of surgery for an aortic valve replacement and 
coronary artery bypass.

VA records dated in February 2001 reflect that the Veteran 
was transferred, in January 2001, to a nursing home unit to 
undergo nutritional evaluation and intervention and to 
improve his nutritional status prior to aortic valve 
replacement.  It was indicated that the Minneapolis, 
Minnesota VA had determined that the Veteran would not be a 
surgical candidate until his nutritional status improved.  
Upon physical examination, the examiner noted an irregular 
heart rate with asystolic murmur throughout the pericardium.  
There was no organomegaly or ascites.  He did not demonstrate 
liver flap.  During the course of hospitalization, the 
Veteran developed pneumonia, chest pains, acute renal 
shutdown, and massive upper gastrointestinal bleeding.  On 
the transfer date to the Intensive Care Unit, the Veteran 
became mentally obtunded with a low blood pressure, and had a 
bradycardic pulse.  He was not resuscitated per his request 
and died.  Diagnoses of acute renal failure, hepatorenal 
syndrome, septic shock, acute gastrointestinal bleeding (most 
likely a stress ulcer), critical aortic stenosis, cirrhosis 
by history, and hyperalbuminemia from poor nutrition from 
cirrhosis and dysphagia were recorded.

In a September 2001 opinion, the Veteran's treating VA 
physician opined that the Veteran had had critical aortic 
stenosis with a heart murmur causing significant right atrial 
enlargement, which produced mechanical obstruction of the 
esophagus and resulted in dysphagia and poor nutrition.  The 
VA physician also indicated that the Veteran had developed 
heart failure and liver congestion.  It was the opinion of 
the VA examiner that the Veteran's aortic stenosis 
contributed to several of the aforementioned complications, 
which resulted in the death of the Veteran.  The opinion did 
not discuss the Veteran's aortic stenosis as it relates, if 
at all, to the Veteran's heart murmur in service.

An opinion, dated in October 2001 (signed in November 2001) 
is also of record.  A review of that report reflects that the 
VA physician had reviewed the Veteran's entire medical 
records and reported his medical history, which is consistent 
with that previously recorded in this decision.  It was the 
opinion of the VA physician in October 2001 that it was less 
likely than not that the murmur noted during service in 1954 
was the first manifestation of aortic stenosis.  In support 
of her conclusion, the examiner reasoned that (1) the 1954 
description and location of the murmur was not typical of the 
murmur that was found with aortic stenosis.  In this regard, 
the examiner opined that aortic stenosis murmur was usually 
heard in the 2nd right intercostal space radiating up into 
the carotids and the murmur described in 1954 did not meet 
that description; (2) the examiner in service concluded that 
the Veteran's murmur was most likely a functional murmur 
because there was no history which was consistent with 
rheumatic fever.  The VA physician in October 2001 indicated 
that there were many different causes of heart murmurs.  
Cited as example, was the fact that some murmurs are due to 
valvular abnormalities but many are functional and not 
associated with any pathological condition.  It was also 
indicated that if a person is anemic or has a hyperdynamic 
state such as pregnancy, fevers, thyroid disease, murmurs can 
be found; (3) there was no murmur noted on the Veteran's 
retirement physical or follow-up examinations after 1954.  
The examiner expounded that if the Veteran had a valvular 
abnormality such as aortic stenosis, there would most likely 
have been a persistent murmur noted.  Functional murmurs, on 
the other hand, can be noted intermittently; (4) Aortic 
stenosis can be caused by a congenital abnormality of the 
valve, or acquired through rheumatic fever or valve 
calcification as an individual ages.

The October 2001 VA opinion reflects that the Veteran's 
medical records did not give any likely etiology for the 
aortic stenosis.  The examiner further indicated that since 
the Veteran was 77 at the time he died, and he was 31 at the 
time the murmur was noted in 1954, it was unlikely that 
aortic stenosis would have been present at such a young age 
and then not cause any clinical symptoms or findings for 
another 40 years.  The examiner noted that she had discussed 
the Veteran's case with a VA cardiologist, who also concluded 
that it was unlikely that the murmur noted on active duty was 
secondary to aortic stenosis, and also with the Veteran's 
treating VA physician.  It was reported that the Veteran's 
treating physician concluded that there was insufficient 
records to document any heart disease in the Veteran's young 
adult years which would lead to the conclusion that the 
murmur noted on active duty was secondary to aortic stenosis.

The evidence of record also includes an October 2004 VA 
medical opinion.  A review of that report reflects that the 
VA physician had reviewed the Veteran's claims file, as well 
as all the available records, including the electronic 
records from the Minneapolis VA hospital, and the Fort Meade 
VA Hospital.  The examiner opined that she concurred with the 
opinion of the October 2001 VA examiner.  She further opined 
that it is less than likely that the murmur noted in 1954 was 
the first manifestation of aortic stenosis.  The examiner 
noted that the Veteran's death was caused by his 
gastrointestinal bleeding and hepatorenal failure acutely.  
She further opined that it was not possible to definitely 
say, based on the information available, whether the liver 
failure contributing to the hepatorenal failure was caused by 
the congestive heart failure or caused by cirrhosis of the 
liver.  It was the opinion of the VA physician in October 
2004 that it is less than likely that the aortic stenosis was 
present while the Veteran was in service.  

While the September 2001 statement of the Veteran's treating 
physician reflects that aortic stenosis with murmur was a 
contributing factor in the Veteran's cause of death, there is 
no objective clinical evidence of record to establish that 
the heart murmur was the same as demonstrated in service.  
The VA physician in October 2001, who had reviewed the 
Veteran's claims file, concluded that if the Veteran had had 
a valvular abnormality such as aortic stenosis, there would 
have most likely have been a persistent murmur noted during 
service.  On the contrary, there was no murmur on the 
Veteran's retirement physical or in follow-up examinations 
after the initial murmur was noted in 1954.  More 
importantly, the VA physician in October 2001 consulted with 
a VA cardiologist and the Veteran's treating physician, who 
was of the opinion that there was insufficient records to 
document any heart disease in the Veteran's young adult years 
which would lead to the conclusion that the murmur noted on 
active duty was other than functional or was secondary to 
aortic stenosis.

After reviewing the record, the Board must accord greater 
weight to the conclusion provided by the October 2001 and 
October 2004 VA examiners rather than the September 2001 
opinion of the Veteran's treating VA physician.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (It is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of the medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  The October 2001 and October 2004 VA examiners' 
opinions were based on review of the relevant record 
including STRs, and consultations with a VA cardiologist and 
the Veteran's treating physician.  In addition, the VA 
examiner in October 2001 provided extensive medical rationale 
to support her conclusion, which was concurred with by the 
October 2004 VA examiner.

While the Veteran's treating physician indicated in September 
2001 that the Veteran's aortic stenosis with murmur was a 
contributing factor to his cause of death, the examiner did 
not provide an etiological link between any cardiac 
pathology, to include a murmur, and the Veteran's period of 
active service. Moreover, in October 2001, a month after his 
opinion in September 2001, it was reported that the Veteran's 
treating physician concluded that there were insufficient 
records to document any heart disease in the Veteran's young 
adult years to lead to the conclusion that the murmur noted 
on active duty was secondary to aortic stenosis.

Overall, the VA examiners in October 2001 and October 2004 
concluded that since there was no cardiac abnormality noted 
in service with the exception of a murmur, which was found to 
have been functional and not noted at service discharge, and 
the first post-service evidence of any cardiac abnormality 
was not until decades after service, it was less likely that 
the Veteran's aortic stenosis first manifested itself on 
active duty.  Additionally, there is no competent clinical 
evidence to establish that liver and/or renal dysfunction, 
initially demonstrated years after service, were 
etiologically related to service.

The appellant may sincerely believe that the Veteran's aortic 
stenosis which was the cause of the Veteran's death, had its 
onset during service, and was evidenced by a murmur in 
service.  However, as a lay person she is not capable of 
opining on matters requiring medical knowledge or expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Veteran's STRs are negative for evidence of gastrointestinal, 
liver or renal abnormality, or a cardiac abnormality with the 
exception of murmur, which was found to be functional.  In 
addition, the evidence of record reflects that the Veteran 
did not have any clinical symptoms or findings until decades 
after separation from service.  In addition, the clinical 
evidence of record does not reflect the continuing presence 
of a "functional" heart murmur after service which 
contributed to the Veteran's death or to the development of 
aortic stenosis.

Although the Board is sympathetic to the appellant, the fact 
remains that the competent medical evidence of record does 
not link the Veteran's death to his active duty service, to 
include his functional heart murmur.  As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
the Veteran's cause of death must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service Connection for the cause of the Veteran's death is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


